DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US3612478 (“Blazek”).
Regarding claim 1, Blazek discloses (see fig. 1) a valve for controlling a fluid flow, comprising:
a. a valve body (at least partially defined by 3, 4 and 8) having an internal cavity (see interior of housing 3 which defines the fluid passageway therethrough);
b. a valve stem (at least partially defined by 22) receivable within said internal cavity; said valve stem having a control portion (portion through which passage 23 extends) configured for blocking said fluid flow and a tail portion (portion of stem 22, which extends through bonnet 8) configured to 
c. a deformable valve seat (14) carried by said control portion (between member 28 and 24) in a coaxial conformal manner;
d. a ring (29 and/or 30) mountable within said internal cavity; and
e. a nut (31) configured for securing said ring within said internal cavity; wherein said control portion has a circumferentially arranged area (area below flange 28, relative to the orientation of fig. 1) adjacent to said tail portion; said circumferentially arranged area being of a second diameter (see diameter of portion of stem 22 through which passage 23 extends) smaller than said first diameter; wherein said ring is mountable between said nut and said deformable valve seat such that said nut when secured to said valve body presses onto said deformable valve seat such that said deformable valve seat is deformed within a space between said circumferentially arranged area defined by said second diameter and fills said space in a sealed manner (nut 31 is screwed into bonnet 8 to cause seat 14 to expand both radially inwardly and radially outwardly; see col. 2, lines 34-45).
Regarding claim 2, Blazek discloses an outer surface (radially outer surface of lower portion of stem 22, relative to the orientation of fig. 1) of said control portion (portion through which passage 23 extends) and an internal surface (radially inner surface of seat 14) of said valve seat (14) are cylindrical (see figs. 1 and 2 and col. 1, lines 55-59).
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 4, Blazek discloses said valve seat (14) is made of a polymeric material selected from the group consisting of PEEK, PCTFE, PTFE, reinforced PTFE, modified PTFE, PFA and any combination thereof (“a resilient plastic material, such as polytetrafluoroethylene resin, sold under the trademark "Teflon."”; see col. 1, lines 61-64).
Regarding claim 5, Blazek discloses a disc (27) adapted to be seated between said valve stem (22) and said valve body (at least partially defined by 3, 4 and 8) and thereby preventing a direct mechanical contact.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US3041036 and GB664494 disclose a cylindrical rotary valve having a liner disposed between a cylindrical closure member and a valve housing.  US3353785 and US3337182 disclose a cylindrical rotary have having a closure member, which carries a seal made from a resilient material and is separated from a surface of a valve housing by a circular disc bearing.  US3572383 discloses a cylindrical rotary valve having a cylindrical closure member comprising a rigid stem encased in a resilient material.  US4705058 discloses a cylindrical rotary valve having a valve housing, which is lined with a low friction material along bearing surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270- and direct fax number is (571)270-4458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAILEY K. DO/Primary Examiner, Art Unit 3753